DETAILED ACTION
	The amendment filed on 10-7-2021 is acknowledged. Claims 1-3 and 5-7 have been amended. Claim 4 has been canceled. Claims 1-3 and 5-7 are pending and currently under examination.

Claim Rejections Withdrawn
	The rejection of claims 1-2 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product) without significantly more is withdrawn in light of the amendment thereto. 
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the term “anti-oral cancer effect” is withdrawn in light of the amendment thereto.

Claim Rejections Maintained
35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 1 and 2 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product) without significantly more is maintained for reasons of record.
Applicant argues:
1.  Claim 1 has been amended to include artificial means including “heating the Lactobacillus paracasei GMNL-346 in the phosphate buffer saline at 121⁰C”, “centrifuging, filtering and collecting a supernatant of the heat-killed GMNL-346 solution” and “the composition is a pharmaceutical composition, a nutritional supplement or a health food”.

Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, the amendment to claim 1 is not sufficient to overcome the rejection. The “artificial means” referred to by Applicant refers to the supernatant only and the claims are drawn to the naturally occurring “Lactobacillus paracasei GMML-346 or a supernatant of heat-killed GMNL-346”. Moreover, reference to a pharmaceutical composition etc. is deemed a recitation of an intended use and adds nothing to the composition itself. 
	
As outlined previously, the claims are drawn to the naturally occurring bacteria Lactobacillus paracasei GMNL-346. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as they are limited to the bacteria itself.

35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-3 and 5-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for essentially reasons of record. Cancellation of claim 4 has rendered the rejection of that claim moot. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant argues:
1.   Claim 1 has been amended to include artificial means including “heating the Lactobacillus paracasei GMNL-346 in the phosphate buffer saline at 121⁰C”, “centrifuging, filtering and collecting a supernatant of the heat-killed GMNL-346 solution” and “the composition is a pharmaceutical composition, a nutritional supplement or a health food”.
Applicant’s arguments have been fully considered and deemed non-persuasive.

	With regard to Point 1, the amendment to claim 1 is not sufficient to overcome the rejection. The instant claims are drawn to methods of treating tongue squamous carcinomas utilizing a pharmaceutical composition, a nutritional supplement or a health food comprising a Lactobacillus paracasei GMNL-346 or a supernatant of heat killed Lactobacillus paracasei GMNL-346 prepared by culturing said Lactobacillus paracasei GMNL-346 in a medium; removing the medium and resuspending the Lactobacillus paracasei GMNL-346 in PBS; heating the resuspended Lactobacillus paracasei GMNL-346 at 121⁰C for 15 minutes to obtain a heat killed Lactobacillus paracasei GMNL-346 solution; and centrifuging and filtering the Lactobacillus paracasei GMNL-346 solution to obtain the supernatant of heat killed Lactobacillus paracasei GMNL-346. The specification is silent with regard to any health foods, nutritional supplements or pharmaceutical compositions comprising the Lactobacillus paracasei GMNL-346 strain having any efficacy in treating tongue squamous carcinomas. The specification is limited to the limited to the inhibitory effect of the heat killed Lactobacillus paracasei GMNL-346 solution that was produced by heating Lactobacillus paracasei GMNL-346 at 121⁰ C for 15 minutes after being cultured for 48 hours at 37 ⁰C and 5% CO2 for 48 hours, centrifuging the resulting heat killed Lactobacillus paracasei GMNL-346 culture and resuspending the heat killed Lactobacillus paracasei GMNL-346 pellet in PBS and a Lactobacillus paracasei GMNL-346 supernatant that was produced by filtering the aforementioned heat killed Lactobacillus paracasei GMNL-346 solution through a 0.22 µm filter after high speed centrifugation. 
 
As outlined previously, the amendment to claim 1 is not sufficient to overcome the rejection. The instant claims are drawn to methods of treating tongue squamous carcinomas utilizing a pharmaceutical composition, a nutritional supplement or a health food comprising a Lactobacillus paracasei GMNL-346 or a supernatant of heat killed Lactobacillus paracasei GMNL-346 prepared by culturing said Lactobacillus paracasei GMNL-346 in a medium; removing the medium and resuspending the Lactobacillus paracasei GMNL-346 in PBS; heating the resuspended Lactobacillus paracasei GMNL-346 at 121⁰C for 15 minutes to obtain a heat killed Lactobacillus paracasei GMNL-346 solution; and centrifuging and filtering the Lactobacillus paracasei GMNL-346 solution to obtain the supernatant of heat killed Lactobacillus paracasei GMNL-346. 
The specification is silent with regard to any health foods, nutritional supplements or pharmaceutical compositions comprising the Lactobacillus paracasei GMNL-346 strain having any efficacy in treating tongue squamous carcinomas. The specification is limited to the limited to the inhibitory effect of the heat killed Lactobacillus paracasei GMNL-346 solution that was produced by heating Lactobacillus paracasei GMNL-346 at 121⁰ C for 15 minutes after being cultured for 48 hours at 37 ⁰C and 5% CO2 for 48 hours, centrifuging the resulting heat killed Lactobacillus paracasei GMNL-346 culture and resuspending the heat killed Lactobacillus paracasei GMNL-346 pellet in PBS and a Lactobacillus paracasei GMNL-346 supernatant that was produced by filtering the aforementioned heat killed Lactobacillus paracasei GMNL-346 solution through a 0.22 µm filter after high speed centrifugation. The only in vivo data was generated in animal models by the direct application of the heat killed Lactobacillus paracasei GMNL-346 solution or supernatant derived as set forth supra. No data regarding the efficacy of any health food, nutritional supplement or pharmaceutical composition was disclosed.
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the genus of therapeutic compositions, Applicant must adequately describe the health foods, nutritional supplements or pharmaceutical compositions comprising the Lactobacillus paracasei GMNL-346 strain that have efficacy in treating tongue squamous carcinomas
However, the specification does not disclose distinguishing and identifying features of a representative number of members of the genus of therapeutic compositions to which the claims are drawn, such as a correlation between the structure (i.e. health foods, nutritional supplements or pharmaceutical compositions) and its recited function (to elicit a given therapeutic effect against a tongue squamous carcinomas), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of therapeutic compositions.  
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  The working examples are limited to a specific killed Lactobacillus paracasei GMNL-346 solution and supernatant thereof obtained as set forth supra against a single human tongue squamous carcinoma cell line (SAS) and this disclosure cannot be extrapolated to the efficacy of any and all types of health foods, nutritional supplements or pharmaceutical compositions comprising the Lactobacillus paracasei GMNL-346 strain a heat-killed Lactobacillus paracasei GMNL-346 supernatants.
Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of health foods, nutritional supplements or pharmaceutical compositions comprising the Lactobacillus paracasei GMNL-346 strain or a heat-killed Lactobacillus paracasei GMNL-346 supernatant that have efficacy in treating tongue squamous carcinomas, the written description requirement is not satisfied.
Only the heat-killed Lactobacillus paracasei GMNL-346 solution and the supernatant thereof obtained as set forth supra but not the full breadth of the rejected claims meet the written description provision of 35 USC 112, first paragraph.

Enablement
The rejection of claims 1-3 and 5-7 under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a solution derived from Lactobacillus paracasei GMNL-346 that was heat killed at 121⁰C for 15 minutes after being cultured for 48 hours at 37 degrees C and 5% CO2 for 48 hours in DeMan-Rogasa-Sharpe, MRS medium and having an anti-cancer effect against the human tongue squamous carcinoma cell line (SAS) and a supernatant obtained by filtering the aforementioned heat killed Lactobacillus paracasei GMNL-346 solution through a 0.22 µm filter after high speed centrifugation., does not reasonably provide enablement for any health foods, nutritional supplements or pharmaceutical compositions comprising the Lactobacillus paracasei GMNL-346 strain or a heat-killed Lactobacillus paracasei GMNL-346 supernatant that have efficacy in treating tongue squamous carcinomas is maintained essentially for the reasons of record. The cancellation of claim 4 has rendered the rejection of that claim moot. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Applicant argues:
1.   Claim 1 has been amended to include artificial means including “heating the Lactobacillus paracasei GMNL-346 in the phosphate buffer saline at 121⁰C”, “centrifuging, filtering and collecting a supernatant of the heat-killed GMNL-346 solution” and “the composition is a pharmaceutical composition, a nutritional supplement or a health food”.
Applicant’s arguments have been fully considered and deemed non-persuasive.

With regard to Point 1, the amendment to claim 1 is not sufficient to overcome the rejection. The instant claims are drawn to methods of treating tongue squamous carcinomas utilizing a pharmaceutical composition, a nutritional supplement or a health food comprising a Lactobacillus paracasei GMNL-346 or a supernatant of heat killed Lactobacillus paracasei GMNL-346 prepared by culturing said Lactobacillus paracasei GMNL-346 in a medium; removing the medium and resuspending the Lactobacillus paracasei GMNL-346 in PBS; heating the resuspended Lactobacillus paracasei GMNL-346 at 121⁰C for 15 minutes to obtain a heat killed Lactobacillus paracasei GMNL-346 solution; and centrifuging and filtering the Lactobacillus paracasei GMNL-346 solution to obtain the supernatant of heat killed Lactobacillus paracasei GMNL-346. The specification is silent with regard to any health foods, nutritional supplements or pharmaceutical compositions comprising the Lactobacillus paracasei GMNL-346 strain having any efficacy in treating tongue squamous carcinomas. The specification is limited to the limited to the inhibitory effect of the heat killed Lactobacillus paracasei GMNL-346 solution that was produced by heating Lactobacillus paracasei GMNL-346 at 121⁰ C for 15 minutes after being cultured for 48 hours at 37 ⁰C and 5% CO2 for 48 hours, centrifuging the resulting heat killed Lactobacillus paracasei GMNL-346 culture and resuspending the heat killed Lactobacillus paracasei GMNL-346 pellet in PBS and a Lactobacillus paracasei GMNL-346 supernatant that was produced by filtering the aforementioned heat killed Lactobacillus paracasei GMNL-346 solution through a 0.22 µm filter after high speed centrifugation.

As outlined previously, the specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.
The instant claims are drawn to methods of treating tongue squamous carcinomas utilizing a pharmaceutical composition, a nutritional supplement or a health food comprising a Lactobacillus paracasei GMNL-346 or a supernatant of heat killed Lactobacillus paracasei GMNL-346 prepared by culturing said Lactobacillus paracasei GMNL-346 in a medium; removing the medium and resuspending the Lactobacillus paracasei GMNL-346 in PBS; heating the resuspended Lactobacillus paracasei GMNL-346 at 121⁰C for 15 minutes to obtain a heat killed Lactobacillus paracasei GMNL-346 solution; and centrifuging and filtering the Lactobacillus paracasei GMNL-346 solution to obtain the supernatant of heat killed Lactobacillus paracasei GMNL-346. 
The specification is silent with regard to any health foods, nutritional supplements or pharmaceutical compositions comprising the Lactobacillus paracasei GMNL-346 strain having any efficacy in treating tongue squamous carcinomas and is limited to the limited to the inhibitory effect of the heat killed Lactobacillus paracasei GMNL-346 solution that was produced by heating Lactobacillus paracasei GMNL-346 at 121⁰ C for 15 minutes after being cultured for 48 hours at 37 ⁰C and 5% CO2 in DeMan-Rogasa-Sharpe, MRS medium for 48 hours, centrifuging the resulting heat killed Lactobacillus paracasei GMNL-346 culture and resuspending the heat killed Lactobacillus paracasei GMNL-346 pellet in PBS and a Lactobacillus paracasei GMNL-346 supernatant that was produced by filtering the aforementioned heat killed Lactobacillus paracasei GMNL-346 solution through a 0.22 µm filter after high speed centrifugation. The only in vivo data was generated in animal models by the direct application of the heat killed Lactobacillus paracasei GMNL-346 solution or supernatant derived as set forth supra. No data regarding the efficacy of any health food, nutritional supplement or pharmaceutical composition was disclosed. The specification is equally silent with regard to how a given health food, nutritional supplement or pharmaceutical composition is administered in order to have a therapeutic effect against tongue squamous carcinoma in vivo. While the skill in the art of immunology is high, to date, prediction of a directed immune response for any given composition in any given animal is quite unpredictable. Accordingly, it follows that the efficacy of any health food, nutritional supplement or pharmaceutical composition comprising the Lactobacillus paracasei GMNL-346 strain or a heat killed Lactobacillus paracasei GMNL-346 culture supernatant that can elicit a therapeutic effect against tongue squamous carcinoma can only be identified empirically. This constitutes undue experimentation. Therefore, given the lack of success in the art, the lack of working examples commensurate in scope to the claimed invention and the unpredictability of the generation of a directed immune response to a tongue squamous carcinoma the specification, as filed, does not provide enablement for the full breadth of the instant claims

The rejection of claims 1-3 and 5-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained essentially for reasons of record. Cancellation of claim 4 has rendered the rejection of that claim moot. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant argues:
1.   Claim 1 has been amended to include artificial means including “heating the Lactobacillus paracasei GMNL-346 in the phosphate buffer saline at 121⁰C”, “centrifuging, filtering and collecting a supernatant of the heat-killed GMNL-346 solution” and “the composition is a pharmaceutical composition, a nutritional supplement or a health food”.
Applicant’s arguments have been fully considered and deemed non-persuasive.

With regard to Point 1, the amendment to claim 1 is not sufficient to overcome the rejection. The instant claims are drawn to methods of treating tongue squamous carcinomas utilizing a pharmaceutical composition, a nutritional supplement or a health food comprising a Lactobacillus paracasei GMNL-346 or a supernatant of heat killed Lactobacillus paracasei GMNL-346 prepared by culturing said Lactobacillus paracasei GMNL-346 in a medium; removing the medium and resuspending the Lactobacillus paracasei GMNL-346 in PBS; heating the resuspended Lactobacillus paracasei GMNL-346 at 121⁰C for 15 minutes to obtain a heat killed Lactobacillus paracasei GMNL-346 solution; and centrifuging and filtering the Lactobacillus paracasei GMNL-346 solution to obtain the supernatant of heat killed Lactobacillus paracasei GMNL-346. The specification is silent with regard to any health foods, nutritional supplements or pharmaceutical compositions comprising the Lactobacillus paracasei GMNL-346 strain having any efficacy in treating tongue squamous carcinomas. The specification is limited to the limited to the inhibitory effect of the heat killed Lactobacillus paracasei GMNL-346 solution that was produced by heating Lactobacillus paracasei GMNL-346 at 121⁰ C for 15 minutes after being cultured for 48 hours at 37 ⁰C and 5% CO2 for 48 hours, centrifuging the resulting heat killed Lactobacillus paracasei GMNL-346 culture and resuspending the heat killed Lactobacillus paracasei GMNL-346 pellet in PBS and a Lactobacillus paracasei GMNL-346 supernatant that was produced by filtering the aforementioned heat killed Lactobacillus paracasei GMNL-346 solution through a 0.22 µm filter after high speed centrifugation.

As outlined previously, the specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.
The instant claims are drawn to methods of treating tongue squamous carcinomas utilizing a pharmaceutical composition, a nutritional supplement or a health food comprising a Lactobacillus paracasei GMNL-346 or a supernatant of heat killed Lactobacillus paracasei GMNL-346 prepared by culturing said Lactobacillus paracasei GMNL-346 in a medium; removing the medium and resuspending the Lactobacillus paracasei GMNL-346 in PBS; heating the resuspended Lactobacillus paracasei GMNL-346 at 121⁰C for 15 minutes to obtain a heat killed Lactobacillus paracasei GMNL-346 solution; and centrifuging and filtering the Lactobacillus paracasei GMNL-346 solution to obtain the supernatant of heat killed Lactobacillus paracasei GMNL-346. 
The specification is silent with regard to any health foods, nutritional supplements or pharmaceutical compositions comprising the Lactobacillus paracasei GMNL-346 strain having any efficacy in treating tongue squamous carcinomas and is limited to the limited to the inhibitory effect of the heat killed Lactobacillus paracasei GMNL-346 solution that was produced by heating Lactobacillus paracasei GMNL-346 at 121⁰ C for 15 minutes after being cultured for 48 hours at 37 ⁰C and 5% CO2 in DeMan-Rogasa-Sharpe, MRS medium for 48 hours, centrifuging the resulting heat killed Lactobacillus paracasei GMNL-346 culture and resuspending the heat killed Lactobacillus paracasei GMNL-346 pellet in PBS and a Lactobacillus paracasei GMNL-346 supernatant that was produced by filtering the aforementioned heat killed Lactobacillus paracasei GMNL-346 solution through a 0.22 µm filter after high speed centrifugation. The only in vivo data was generated in animal models by the direct application of the heat killed Lactobacillus paracasei GMNL-346 solution or supernatant derived as set forth supra. No data regarding the efficacy of any health food, nutritional supplement or pharmaceutical composition was disclosed. The specification is equally silent with regard to how a given health food, nutritional supplement or pharmaceutical composition is administered in order to have a therapeutic effect against tongue squamous carcinoma in vivo. While the skill in the art of immunology is high, to date, prediction of a directed immune response for any given composition in any given animal is quite unpredictable. Accordingly, it follows that the efficacy of any health food, nutritional supplement or pharmaceutical composition comprising the Lactobacillus paracasei GMNL-346 strain or a heat killed Lactobacillus paracasei GMNL-346 culture supernatant that can elicit a therapeutic effect against tongue squamous carcinoma can only be identified empirically. This constitutes undue experimentation. Therefore, given the lack of success in the art, the lack of working examples commensurate in scope to the claimed invention and the unpredictability of the generation of a directed immune response to a tongue squamous carcinoma the specification, as filed, does not provide enablement for the full breadth of the instant claims

Conclusion

No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        January 24, 2022